[Cite as Wilmington Savs. Fund Soc. v. Postelwaite, 2020-Ohio-5405.]


                                       COURT OF APPEALS
                                     LICKING COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT


WILMINGTON SAVINGS FUND SOCIETY, :                             JUDGES:
                                 :                             Hon. Patricia A. Delaney, P.J.
     Plaintiff - Appellee        :                             Hon. Craig R. Baldwin, J.
                                 :                             Hon. Earle E. Wise, J.
-vs-                             :
                                 :
PATRICK P. POSTELWAITE,          :                             Case No. 2019 CA 00120
                                 :
     Defendant - Appellant       :                             OPINION



CHARACTER OF PROCEEDING:                                       Appeal from the Licking County
                                                               Court of Common Pleas, Case No.
                                                               2018 CV 00770



JUDGMENT:                                                      Dismissed




DATE OF JUDGMENT:                                              November 23, 2020



APPEARANCES:

For Plaintiff-Appellee                                         For Defendant-Appellant

STACY M. PIEPMEIER                                             PATRICK P. POSTELWAITE, Pro se
CHRISTOPHER G. PHILLIPS                                        85 West Church Street, Apt. 716
Shapiro, Van Ess, Phillips & Barragate, LLP                    Newark, Ohio 43055
4805 Montgomery Road, Suite 320
Norwood, OH 45212
Licking County, Case No. 2019 CA 00120                                               2


Baldwin, J.

       {¶1}   Defendant-appellant Patrick Postelwaite appeals from an order granting

summary judgment in favor of plaintiff-appellee.

                       STATEMENT OF THE FACTS AND CASE

       {¶2}   On May 4, 2007, appellant executed a promissory note in favor of appellee’s

predecessor in the principal sum of $31,411.78 plus interest. Appellee Wilmington

Savings Fund Society, FSB, as Trustee of Stanwich Mortgage Loan Trust was the owner

and holder of a mortgage note and deed. Appellant was the owner of the real estate.

       {¶3}   On July 23, 2018, a complaint for money judgment, foreclosure and relief

was filed against appellant. Appellant filed an answer on August 13, 2018. Appellee, on

December 3, 2018, filed a Motion for Summary Judgment.

       {¶4}   As memorialized in a Final Judgment Entry filed on August 15, 2019, the

trial court granted judgment in favor of appellee and against appellant in the amount of

$14,334.70 plus interest. Appellant, on August 20, 2019, filed a” Final Judgment Entry

Motion to Dismissed(sic)”. A Notice of Sale was filed on October 7, 2019. A Judgment

Entry Confirming the Sale and Ordering Distribution was filed on February 21, 2020.

       {¶5}   Appellant has now filed an appeal. We must first consider whether

appellant’s appeal is timely.

       {¶6}   App.R. 4 states, in relevant part, as follows: “ Appeal From Order That Is

Final Upon Its Entry. Subject to the provisions of App.R. 4(A)(3), a party who wishes to

appeal from an order that is final upon its entry shall file the notice of appeal required by

App.R. 3 within 30 days of that entry.”
Licking County, Case No. 2019 CA 00120                                           3


       {¶7}   In the case sub judice, appellant filed his Notice of Appeal, which was in

letter form, on December 11, 2019. In his docketing statement, he indicated that he was

appealing from the trial court’s December 11, 2019 Judgment. However, there is no

December 11, 2019 judgment. The trial court’s Final Judgment Entry was issued on

August 15, 2019. Because appellant’s appeal was filed more than 30 days of the issuance

of such Entry, we find that appellant’s appeal is untimely.

       {¶8}   Accordingly, appellant’s appeal is dismissed as untimely.

By: Baldwin, J.

Delaney, P.J. and

Wise, Earle, J. concur.